DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This action is in response to the applicant’s filing January 28, 2022.  Claims 1-16 are pending.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “ wherein the outer liner is configured to envelop a first portion of the head, and wherein the inner liner is configured to envelop a second portion of the head, the second portion of the head smaller than the first portion of the head “ and “ at least partially separates the head of the wearer from the outer liner when the garment is in use “ must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In Claim 1, the term “at least partially separates the head of the wearer from the outer liner when the garment is in use” is unclear which renders the claim indefinite.   The term “at least partially separates the head of the wearer from the outer liner when the garment is in use” is neither defined in the specification, nor is a standard provided for ascertaining the requisite degree. One of ordinary skill cannot reasonably ascertain to what degree the “at least partially separates the head of the wearer from the outer liner when the garment is in use” must approximate the characteristics or features of the standard defining the claim term based upon the state of the art and therefore the metes and bounds of the claim cannot be ascertained.

In Claim 14, the term “the outer liner is configured to envelop a first portion of the head, and wherein the inner liner is configured to envelop a second portion of the head, the second portion of the head smaller than the first portion of the head ” is unclear which renders the claim indefinite.   The term “the outer liner is configured to envelop a first portion of the head, and wherein the inner liner is configured to envelop a second portion of the head, the second portion of the head smaller than the first portion of the head ” is neither defined in the specification, nor is a standard provided for ascertaining the requisite degree. One of ordinary skill cannot reasonably ascertain to what degree the “ first portion of the head, and wherein the inner liner is configured to envelop a second portion of the head, the second portion of the head smaller than the first portion of the head ” must approximate the characteristics or features of the standard defining the claim term based upon the state of the art and therefore the metes and bounds of the claim cannot be ascertained.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 11-16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. US 2019/0037944 A1 JULIE TUSSEY (herein after "Tussey").

As to Claim 1, 
Tussey discloses  a garment for a head of a wearer (See Fig. 1 & 4; Tussey), the garment comprising: an outer liner (exterior surface 13) having an interior (See para 0139; Tussey, teaching wherein the outer liner (exterior surface 13) and inner liner (interior surface 12) is made of two to three materials, in which each material would have and interior and exterior surface) and an exterior (exterior surface 13) each bounded by an outer edge (perimeter rim 15), 
the outer liner (exterior surface 13)  configured to form a cap such that the outer liner (exterior surface 13) at least partially envelops the head of the wearer (para 0030, 0130; Tussey) (See Fig. 1 & 4; Tussey), 
wherein the outer liner (exterior surface 13) comprises a first material (para 0033; Tussey), and an inner liner (interior surface 12) including a body (main body 11) bounded by an inner edge (17’), the inner edge (17’) of the inner liner (interior surface 12) coupled to the interior of the outer liner (exterior surface 13) at one or more locations proximate to the outer edge of the outer liner (exterior surface 13), wherein the inner liner (interior surface 12) comprising a second material (para 0033, 0130; Tussey), the second material different than the first material (para 0030,0033, 0130; Tussey), and 
wherein at least the body of the inner liner is configured to translate relative to the interior of the outer liner (exterior surface 13) such that the inner liner (interior surface 12) at least partially separates the head of the wearer from the outer liner (exterior surface 13) when the garment is in use (Figs 1-5; Tussey).  

    PNG
    media_image1.png
    982
    930
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    939
    743
    media_image2.png
    Greyscale

As to Claim 2. 
Tussey discloses the garment of claim 1, wherein the outer edge of the outer liner (exterior surface 13) includes a garment front and a garment back (See Fig. 1; Tussey), the garment back oriented substantially opposite to the garment front (See Figs. 1 & 4;  Specifically, Fig. 4; Tussey),  wherein the outer liner (exterior surface 13) is configured such that the garment front is substantially oriented toward a face of the wearer when the garment is in use (See Figs. 1 & 4;  Specifically, Fig. 4; Tussey), teaching wherein the garment back of the outer liner is configured to extend farther down the head of the wearer than the garment front of the outer liner when the garment is in use (See Figs. 4 & 5; Tussey).

    PNG
    media_image3.png
    983
    913
    media_image3.png
    Greyscale



As to Claim 3, 
Tussey discloses the garment of claim 2, wherein the garment back of the outer liner (exterior surface 13) is configured to extend to at least approximately a nape of a neck of the wearer when the garment is in use (See Figs. 4 & 5; Tussey).  

As to Claim 4, 
Tussey discloses the garment of claim 2, wherein the garment back of the outer liner (exterior surface 13) is configured to extend past a nape of a neck of the wearer when the garment is in use (See Fig. 4; Tussey, teaching wherein the garment back of the outer liner is configured to extend past a nape of a neck of the wearer when the garment is in use).      

As to Claim 5, 
Tussey discloses the garment of claim 2, wherein the outer liner (exterior surface 13) is configured to substantially enclose the hair of the wearer when the garment is in use (See Fig. 4;Tussey).   

As to Claim 6, 
Tussey discloses the garment of claim 1, further comprising: at least one elongated tie (ties 30) coupled to the outer liner (exterior surface 13) (See paras. 0033, 0151 and Fig.5; Tussey), the at least one elongated tie (ties 30) configured to retain the garment on the head of the wearer when the garment is in use (See Figs. 3 & 5; Tussey).  

    PNG
    media_image4.png
    985
    930
    media_image4.png
    Greyscale

As to Claim 7, 
Tussey discloses the garment of claim 1, wherein the inner liner (interior surface 12) is selectively coupled to the outer liner (exterior surface 13) (See Fig. 1; Tussey, teaching wherein the inner liner is selectively coupled to the outer liner).  

As to Claim 8, 
Tussey discloses the garment of claim 1, further comprising: a two-way attachable and detachable device (button 19a, b, c, d) coupled between the inner liner and the outer liner (exterior surface 13). 

As to Claim 9, 
Tussey discloses the garment of claim 8, wherein the two-way attachable and detachable device comprises at least one of a button (button 19a, b, c, d) (See Figure 3; Tussey), a hook-and-loop closure, or a removable adhesive (See Figure 3 teaching a button (19a, b, c, d)).  
As to Claim 11, 
Tussey discloses the garment of claim 1, wherein the outer edge of the outer liner (exterior surface 13) includes a garment front and a garment back (Fig. 1 & 4; Tussey), the garment back oriented substantially opposite to the garment front (Fig. 4; Tussey).   
wherein the outer liner (exterior surface 13) is configured such that the garment front is substantially oriented toward a face of the wearer when the garment is in use (Fig. 4; Tussey), and wherein the garment back of the outer liner (exterior surface 13) is configured to leave a nap of a neck of the wearer exposed when the garment is in use (Fig. 5; Tussey).  

As to Claim 12, 
Tussey discloses the garment of claim 1, wherein the second material comprises at least one of a polymer, a plastic, nylon, satin, cotton, silk, or terry cloth (See para 0031 & 0033; Tussey teaching wherein the second material comprises at least one of a polymer, a plastic, nylon, satin, cotton, silk, or terry cloth).  

As to Claim 13, 
Tussey discloses the garment of claim 1, wherein the second material is at least more water retardant or oil retardant than the first material (para 0033; Tussey, wherein the second material is at least more water retardant than the first material teaching a more water resistant).  

As to Claim 14, 
Tussey discloses the garment of claim 1, wherein the outer liner (exterior surface 13) is configured to envelop a first portion of the head, and wherein the inner liner  (interior surface 12) is configured to envelop a second portion of the head, the second portion of the head smaller than the first portion of the head (See Figs 1-5; Tussey, teaching wherein the inner liner is configured to envelop a second portion of the head, the second portion of the head smaller than the first portion of the head). 

As to Claim 15, 
Tussey discloses the garment of claim 1, wherein the outer liner (exterior surface 13) is configured as at least one of a turban, hat, or baseball cap (Fig. 5 & 6; Tussey, teaching wherein the outer liner is configured as at least one of a turban).  

As to Claim 16. 
Tussey discloses the garment of claim 1, wherein the inner liner (interior surface 12) is configured to retain a moisturizing product in the hair of the wearer when the garment is in use (See para 0033; Tussey teaches wherein the inner liner (interior surface 12) can be made from a plurality of materials including thermoplastic, nylon, satin, cotton, silk and terry that can be configured to retain moisturizing product in the hair of the wearer when the garment is in use.) (On Page 3, Lines 3-6, Applicant teaches that the a liner can be configured to retain a moisturizing product in the hair with the use of the following materials including  polymer, a plastic, nylon, satin, cotton, silk or terry cloth).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over United States Patent Publication No. US 2019/0037944 A1 JULIE TUSSEY (herein after "Tussey") in view of United States Patent Publication No. 2017/0042267 to GAYLA GUICE (herein after "Guice").
As to Claim 10,  
Tussey discloses the garment of claim 1.  Although Tussey teaches an inner liner (interior surface 12) and an outer liner (exterior surface 13), Tussey does not explicitly disclose wherein the inner liner is permanently coupled to the outer liner. 
Guice teaches a hair wrap with an outer waterproof shield and discloses wherein the inner liner is permanently coupled to the outer liner (See para 0025; Guice, “ elastic is used inside the casing 33 which is created by the seams that attach the inner layer 20 to the outer layer 25…”)
	Tussey is analogous art to the claimed invention in that it provides a head hair wrap cap for covering or protecting the head and or hair; and, Guice is analogous art to the claimed invention as it relates to hair wrap with outer waterproof shield that are coupled together with a seam. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hair wrap of Tussey; to include wherein the inner liner is permanently coupled to the outer liner, as taught by Guice, in order to provide improved a non-shifting, securely fitting hair wrap that allows the hair to breathe but provides some protection against getting wet and/or otherwise soiled for the garment wearer (See para.0008: Guice).  This would simply be the addition of prior art elements according to known methods yielding predictable results. See: MPEP 2143.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and can be found in PTO-892 for submitted herewith. The cited prior art reference to Russell (US-20190274386-A1) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday7:00 AM to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/           Examiner, Art Unit 3732         

/ALISSA L HOEY/Primary Examiner, Art Unit 3732